OPINION — AG — THE PLANNING AND RESOURCES BOARD AMY RETAIN ON ITS PAYROLL AS MANY OF THESE EMPLOYEES IN THE EXEMPT CATEGORIES OF THE EXECUTIVE ORDER AS IT DEEMS NECESSARY FOR THE OPERATION OF THE STATE LODGES. THESE EMPLOYEES WOULD OF COURSE NOT BE WITHIN THE MERIT SYSTEM. AS FOR THOSE EMPLOYEES WHOSE JOBS DO NOT COME WITHIN ANY OF THE EXEMPTIONS OF SAID ORDER, THEIR JOBS ARE CLASSIFIED AND SAID EMPLOYEES WERE WITHIN THE OPERATION OF THE MERIT SYSTEM AND FROM THE MOMENT THEY WERE RETAINED BY THE PLANNING AND RESOURCES BOARD AND THEIR SALARIES MADE PAYABLE BY THE BOARD, AND CONSEQUENTLY BY THE STATE OF OKLAHOMA, INSTEAD OF BY A PRIVATE LESSEE. IT SHOULD BE NOTED, HOWEVER, THAT THOSE EMPLOYEES IN THIS LATTER CATEGORY ARE WITHIN THE PURVIEW OF 74 O.S. 1961 808 [74-808](2). CITE:  74 O.S. 1961 802 [74-802], 74 O.S. 1961 672 [74-672], 74 O.S. 1961 803 [74-803] (CHARLES OWENS)